UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2007 o Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number:333-63432 Atlantic Wine Agencies Inc. (Exact name of small business issuer as specified in its charter) Florida 65-1102237 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Mount Rosier Estate (Pty) Ltd. Farm 25 A-Sir Lowry’s Pass Village Somerset West, 7129 South Africa (Address of principal executive offices) (Zip Code) Issuer's telephone number: (Issuer's telephone number) Former Name, Address and Fiscal Year, If Changed Since Last Report Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o The number of shares of outstanding common stock of Atlantic Wine Agencies, Inc. (the “Company”), which is the only class of its common equity, on February 15, 2008, was Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).
